UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2371


In re:   DAVID LEE SMITH,

                      Petitioner.



                 On Petition for Writ of Mandamus


Submitted:   March 14, 2017                 Decided:     March 16, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus seeking an

order directing the district court to reopen his civil case,

grant him in forma pauperis status, and adjudicate his civil

complaint.    We conclude that Smith is not entitled to mandamus

relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).    Mandamus may not be used as a substitute for appeal.                In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The relief sought by Smith is not available by way of mandamus.

       Accordingly, although we grant leave to proceed in forma

pauperis, we deny Smith’s motion for an en banc determination

and deny the petition for writ of mandamus.                  We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                              PETITION DENIED



                                        2